Citation Nr: 0324962	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-07 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) of 70 percent from December 2, 1993, to 
February 1, 1999.  

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities(TDIU) from December 2, 1993, to February 1, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

By rating action dated in April 1995, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective from the date of claim on December 2, 1993.  The 
appellant filed a timely notice of disagreement with that 
determination in June 1995, and the present appeal has been 
continuously active since that time.  

In August 1997, the RO retroactively increased the initial 
rating for PTSD to 50 percent, effective from December 2, 
1993; and in April 2000, a 70 percent rating with a TDIU was 
assigned, effective from February 1, 1999.  In July 2000, the 
appellant indicated that he was completely satisfied with the 
70 percent rating and the TDIU during the period commencing 
February 1, 1999, but that he believed that the 70 percent 
rating and TDIU should also be granted for the period from 
December 1993, when he filed his initial claim.  The Board 
understands from this that the appellant does not seek the 
assignment of a 100 percent schedular rating for his PTSD at 
any time.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record currently before the Board does not indicate that 
the RO has complied with the notification requirements of the 
VCAA.  The Board cannot proceed with appellate consideration 
of the claims until this procedural deficiency has been 
corrected.  

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:  

1.  The RO should issue a letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  It should inform him 
that any information and evidence 
submitted in response to the letter must 
be received by the RO within one year of 
the date of the RO's letter and that if 
the case is returned to the Board, the 
Board will be unable to decide his claims 
before the expiration of the one-year 
period for response unless he waives the 
one-year response time limit.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the appellant.  It should also 
undertake any other development it 
determines is required under 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159.  

3.  The RO should then readjudicate the 
issues on appeal based on a review of all 
of the relevant evidence.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
unless he is otherwise informed, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




